
	

113 S2327 IS: Keeping Public Lands Open Act
U.S. Senate
2014-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2327
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To make continuing appropriations for certain programs that benefit sportsmen in the event of a
			 lapse in appropriations. 
	
	
		1.Short title
			This Act may be cited as the
		  Keeping Public Lands Open Act.2.FindingsCongress finds that—(1)units of the National Park System, units of the National Forest System, units of the National
			 Wildlife Refuge System, and other public land—(A)are an integral part of
			 the conservation heritage of the United States;(B)provide many recreational opportunities; and(C)support jobs and economic activity in communities across the United States,
			 including in many rural areas; and(2)it is critical that the public have uninterrupted access to the national treasures referred to in
			 paragraph (1).3.Automatic continuing appropriations for certain covered accounts(a)Definition of covered accountIn this section, the term covered account means each of the following appropriation accounts:(1)Within the Department of the Interior for the Fish and Wildlife Service, within the resource
			 management appropriation, amounts made available for—(A)the activities of  the National Wildlife Refuge
			 System; and(B)habitat conservation.(2)Within the Department of the Interior for the Fish and Wildlife Service, the appropriation for the
			 Migratory Bird Conservation Account.(3)Within the Department of Agriculture for the Forest Service, within the National Forest System
			 appropriation, amounts made available for—(A)the activities of recreation, heritage, and wilderness; and(B)law enforcement operations.(4)Within the Department of the Interior for the Bureau of Land Management, within the management of
			 land and resources appropriation, amounts made available for—(A)the activities of recreation
			 management, resource protection, and maintenance; and(B)the National
			 Landscape Conservation System.(5)Within the Department of the Interior for the National Park Service, the appropriation for the
			 operation of the National Park System.(6)Within the Department of the Interior for the Fish and Wildlife Service, the appropriation for the
			 North American Wetlands Conservation Fund.(7)Within the Department of the Interior for the United States Fish and Wildlife Service, within the
			 resource
			 management appropriation, under the activity of general operations, the
			 amounts made available for the National Fish and Wildlife Foundation.(8)Within the Department of the Interior for the United States Fish and Wildlife Service, the
			 appropriation for
			 land acquisition.(9)Within the Department of Agriculture for the Forest Service, the appropriation for land
			 acquisition.(10)Within the Department of the Interior for the Bureau of Land Management, the appropriation for land
			 acquisition.(11)Within the Department of the Interior for the National Park Service, the appropriation for land
			 acquisition and State assistance.(b)Authorization for continuing appropriationsIf an appropriations measure for a covered account for a fiscal year is not enacted before the
			 beginning of the applicable fiscal year and a joint resolution making
			 continuing appropriations for the covered account is not in effect, such
			 sums as may be necessary shall be made available without
			 further appropriation to continue any program, project, or activity for
			 which funds were provided from the covered account in the preceding fiscal
			 year.(c)Amount of appropriations and fundsAppropriations and funds made available under this section for a program, project, or activity
			 funded by a covered account shall be in an amount equal to  a pro rata
			 amount of the annual funding provided for the program, project, or
			 activity in the preceding appropriations Act or, in the absence of a
			 regular appropriations Act, a joint resolution making continuing
			 appropriations for the preceding fiscal year.(d)Availability of amountsAppropriations and funds made available, and authority granted, under this section for a program,
			 project, or activity funded by a covered account shall be available for
			 the period beginning with the first day of a lapse in appropriations and
			 ending on the date of enactment of the applicable appropriations Act or a
			 joint resolution making continuing appropriations until the end of the
			 fiscal year, whether or not the Act or resolution provides for the
			 program, project, or activity.(e)RequirementsAmounts made available, or authority granted, for a program, project, or activity funded by a
			 covered account for any fiscal year under this Act shall be subject to—(1)the terms and conditions imposed with respect to the program, project, or activity for the
			 preceding fiscal year; and(2)the authority granted for the program, project, or activity funded by the covered account under
			 applicable law.(f)Applicable accountsExpenditures made for a program, project, or activity funded by a covered account for any fiscal
			 year under this Act shall be charged to the applicable covered account on
			 the date of enactment of an appropriations Act or a joint resolution
			 making continuing appropriations until the end of a fiscal year that
			 provides funds for the program, project, or activity for the applicable
			 period.(g)ExclusionsThis section shall not apply to a program, project, or activity funded by a covered account during
			 a fiscal year if any other provision of law (other than a change in
			 authorization of appropriations)—(1)makes an appropriation, makes funds available, or grants authority for the program, project, or
			 activity to continue for the applicable period; or(2)specifically provides that no appropriation shall be made, no funds shall be made available, or no
			 authority shall be granted for the program, project, or activity to
			 continue for the applicable period.
